Title: From Thomas Jefferson to Hugh Chisholm, 23 February 1808
From: Jefferson, Thomas
To: Chisholm, Hugh


                  
                     Sir 
                     
                     Washington Feb. 23. 08
                  
                  I approve of your carrying on the brickmaking at Poplar Forest at the same time as at Monticello. I shall be anxious that the South pavilion be in readiness when I come home in April, because I have as many trunks of books now arrived at Monticello as will fill it, and which must be opened when I come home. I wish you to take every possible care not to injure the floor; for this purpose 2 courses of waste plank should be laid on it, breaking joints so that no lumps of brick may get in to scratch it. I hope mr Dinsmore will have his part ready, towit, doors, sashes, chairboards &c. break as little of the plaistering down as you can, and remember to preserve the shaft of the chimney above the roof. in every other respect it is to be finished on the model of the North pavilion, except that the fireplace below is to be large enough for a wash house, say 4 f. 6. I. wide. I present my best wishes
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. the room to be whitewashed when done.
                  
               